Citation Nr: 0835286	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran appeared at a hearing before 
a hearing officer at the RO in February 2006 and at a video 
conference hearing before the undersigned Veterans Law Judge 
in January 2008.

Review of the claims file reflects that the veteran perfected 
an appeal as to the RO's denial of service connection for 
bronchiectasis and neck problems.  However, prior to 
certification of these issues to the Board, by a January 2007 
rating decision, the RO granted service connection for 
cervical neck strain, cervical disc disease, cervical neck 
muscle spasm and assigned a schedular evaluation of 10 
percent disabling effective from April 2005, the date of 
receipt of the veteran's claim for service connection.  This 
rating decision represents a full grant of the benefits 
sought on appeal with respect to the veteran's neck claim.  
Although he initially appealed the compensation level 
assigned for this disorder, in an October 2007 statement 
(after the schedular rating for this disorder and associated 
impairment was increased), he indicated that he was satisfied 
with the action taken on his appeal and wished to withdraw 
his appeal on this matter.  See 38 C.F.R. § 20.204.  
Accordingly, the discussion herein is limited to the issue of 
entitlement to service connection for bronchiectasis.

During the January 2008 videoconference hearing the veteran 
submitted additional evidence and waived his right to have 
the RO initially consider this evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).  He also, even more recently, 
submitted another waiver of RO consideration of this evidence 
in June 2008.




FINDINGS OF FACT

1.  The veteran had pulmonary infections, to include 
pneumonia, which led to his post-service diagnosis of 
bronchiectasis, prior to enlistment in July 1942.  

2.  His pre-enlistment pulmonary disorder was not permanently 
exacerbated during his service beyond its natural 
progression.


CONCLUSION OF LAW

The veteran's pre-existing pulmonary disorder, resulting in 
bronchiectasis, was not aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in May 2005 and June 2005, prior to the July 2005 rating 
decision, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service, VA, and private treatment records are 
in the file and he has been afforded a VA examination in 
connection with his claim.  He has also provided hearing 
testimony before the undersigned Veterans Law Judge.  The 
veteran has at no time referenced available outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

Service connection will be granted if it is shown the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service incurrence will be presumed for bronchiectasis if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board is obligated, under 38 U.S.C.A. § 7104(d), to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. 
§ 3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If, on the other hand, a pre-existing disability is noted 
upon entry into service, then the veteran cannot bring a 
claim for service connection for that disability, but he may 
bring a claim for service-connected aggravation of that 
disability.  In that case, § 1153 applies and the burden 
falls on him to establish aggravation.  See also 38 C.F.R. 
§ 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).

Aggravation, however, may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Also, mere intermittent or temporary flare-ups during service 
of a pre-existing injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The veteran claims that he did not have a pulmonary disorder 
prior to enlistment, to include pneumonia, and that his 
bronchiectasis (which has been diagnosed as due to his 
history of pulmonary impairment) is the result of being 
onboard ship and being exposed to diesel fuel and dust.  
Specifically, the veteran's written communications and 
hearing testimony reflect his contention that his prior 
statements that he was treated for pneumonia as a child were 
based on what he was told by his mother, who was "a serious 
hypochondriac and was inclined to overstate conditions. ... 
Also, she had a less than regular grade school education.  
Definitely no medical knowledge but she knew and used the 
word pneumonia indiscriminately."

The veteran's service medical records include a July 1942 
entrance examination report which reflects that his history 
of illness or injury included pneumonia.  

Private treatment records include a September 1994 notation 
that reflects the following:  

When he was approximately 12 years old he was 
diagnosed with pneumonia and treated with sulfa.  
He said he has had multiple respiratory problems 
since then and was told that he had "bad lungs."  
As a child he was unable to participate in 
strenuous exercises because of the increased cough.  
He said it has gotten progressive[ly] worse with 
age and approximately 20 years ago was diagnosed 
with bronchiectasis on bronchoscopy.  

Similarly, a March 1995 private treatment report notes that 
the veteran related an approximately 60 pack per year history 
of smoking which he quit in 1967.  He also stated that "he 
had continuous pulmonary infections as a child."

Thus, his recent contentions regarding the initial onset of 
his pulmonary symptoms notwithstanding, the veteran clearly 
and unmistakably had pre-existing pulmonary impairment when 
entering into military service in July 1942.  38 C.F.R. 
§ 3.304(b).  Since this disorder was noted during his 
military enlistment medical evaluation, this is clear and 
unmistakable evidence this disorder preexisted his military 
service and the presumption of soundness at service entrance 
does not apply.  See 38 U.S.C.A. § 1111.  Consequently, the 
veteran is only left to bring a claim based on aggravation 
during service of this pre-existing condition beyond its 
natural progression.

Service records reflect that he was treated for routine 
catarrhal fever, manifested by symptoms of a head cold, in 
September 1942, and septic sore throat in January 1943.  Upon 
examination for release to inactive duty in November 1945 and 
for honorable discharge by reason of expiration of enlistment 
in December 1945, examination of the respiratory system, 
bronchi, lungs, pleura, etc was normal.  

In December 2005, a VA physician specializing in 
pulmonary/critical care performed an extensive review of the 
veteran's service records, medical records, and literature 
and provided the following opinion and explanation:

The etiology of bronchiectasis is unclear, however, 
it is often associated with frequent childhood 
pneumonias and his history of pneumonia prior to 
entry into the service could indicate that this was 
the case.  

With respect to the issue of aggravation, the VA examiner 
provided the following comment:

A secondary question is whether his bronchiectasis 
was aggravate by his military service that include 
exposure to gases and fumes.  Given his statement 
about his responsibilities while in the service as 
a signal man on an LSD [Landing Ship, Dock], it is 
clear the he would have been exposed at times to 
diesel fumes and gases, however, his general 
quarters station was located far forward of the 
funnel of the ship as shown in the Navy's picture.  
It is my opinion that his exposure to these fumes, 
although plausible, would not be in high enough 
concentrations to cause serious lung injury.  The 
veteran reports that he had a hacky cough while in 
the service and this would be a typical 
presentation of someone with bronchiectasis.  It 
would be expected that persons with significant 
bronchiectasis would have periodic exacerbations of 
their disease with production of purulent sputum 
requiring antibiotics and additional therapies that 
would require attention by the medical corps.  
There is no evidence of this occurring in the 
service record.  
...
Given the service record and the medical records we 
have available to us and a review of the 
literature, in my opinion it is not likely that 
diesel fumes and exposure to gases caused this 
veteran's bronchiectasis.  It is more likely than 
not that acute exposure to diesel fumes and gases 
could make his symptoms of hacking and coughing 
worse, but there is no evidence of this in the 
service record.  It is more likely that his 60 
pack-year smoking history contributed to the 
worsening of his bronchiectasis and is responsible 
for his obstructive lung disease and his 
symptomatology that is present today.  

Upon consideration of the foregoing, the Board concludes that 
the evidence of record fails to indicate any increase in 
severity of pulmonary impairment, resulting in post-service 
diagnosis of bronchiectasis, per the meaning of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(a).

The Board realizes there are conflicting opinions regarding 
this determinative issue.  Specifically, a May 2006 statement 
from J. C. Shehan, M.D., who has treated the veteran for his 
pulmonary symptoms, notes the veteran's history of military 
service onboard ship and concludes that the veteran and his 
crewmates experienced continuous inhalation of diesel fumes 
because of the construction of the ship.  Dr. Shehan further 
concludes that it is more likely than not that this exposure 
created the veteran's underlying diagnosis of bronchiectasis 
and recurrent pulmonary infections.  

Similarly, a December 2007 statement from M. D. Omar, M.D., 
the veteran's internist, notes that the veteran has been a 
patient of Dr. Omar's for many years and suffers from 
bronchiectasis and associated recurrent pneumonia.  It is 
further noted that this condition has been present since the 
veteran was a young man after he served in World War II 
aboard Navy ships.  Dr. Omar notes that the ship on which the 
veteran served was made without any ventilation or portholes 
in the living quarters and the veteran was exposed to 
numerous noxious gases, dust, and debris.  Dr. Omar concludes 
that both he and the veteran's pulmonologist "have 
unanimously and without a doubt agreed" that the veteran's 
pulmonary conditions are related to his exposure during his 
service time in World War II aboard the naval ship.  Dr. Omar 
further concludes that "it is quite evident that his illness 
is quite severe and attributable to his service time."  

In this regard, it is noted that the veteran has submitted 
evidence to show and in February 2007 the Department of the 
Navy confirmed that, due to post-war ventilation concerns, 
the ship on which the veteran service was modified with 
additional ventilating portholes.  

It is the Board's responsibility to assess the credibility 
and probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  As will be discussed, the Board 
finds that the evidence of record is not in at least relative 
equipoise as to whether the veteran's bronchiectasis is 
related to his military service.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in relevant part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).

Both the Federal Circuit Court and Veterans Claims Court have 
specifically rejected the "treating physician rule," which 
would give preference to an opinion by a doctor in this 
capacity.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in 
offering guidance on the assessment of the probative value of 
medical opinion evidence, the Court has reiterated that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005); see also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. App. 444, 448-499 (2000).

Here, there are legitimate reasons for accepting the VA 
examiner's December 2005 unfavorable opinion over the 
favorable opinions of the veteran's private treatment 
providers.  The VA examiner comprehensively reviewed the 
veteran's claims file for his pertinent medical and other 
history and concluded there was no evidence suggesting a 
causal relationship between his current bronchiectasis and 
military service - including any exposure to diesel fuel or 
gases he may have sustained while onboard ship.  This VA 
examiner also discussed the rationale for his opinion against 
the claim in the context of all the evidence of record.

On the other hand, the private physicians who commented 
favorably did not indicate an independent review of the 
record to take into account all of the relevant medical and 
other evidence.  For example, there was no mention or 
discussion of the pneumonia that was documented during his 
military enlistment examination, so even before he had any 
diesel fuel, gas, or dust exposure in service.  Rather, these 
physicians relied on the veteran's self-reported history of 
exposure to toxins in service only, namely, diesel fuel, 
gases, and dust.  See, e.g., LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence to establish entitlement to 
service connection).  See, too, Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  More 
importantly, the private doctors failed to discussed, or even 
acknowledge, the veteran's 60 pack-year smoking history.

In Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Here, there is no indication or mention the veteran told Drs. 
Shehan and Omar of the pre-existing pulmonary symptoms, so 
his treating physicians could, in turn, give some indication 
of whether there was aggravation of the pre-existing 
condition during service beyond its natural progression.  

Conversely, the December 2005 opinion of the VA examiner is 
more probative since it is based on an independent review of 
all the relevant historical records and contains detailed 
rationale for the medical conclusion.  In comparison, the 
private opinions appear to have merely taken the veteran's 
assertions at face value and accepted them as entirely true.  
There is no suggestion or other credible indication that his 
treating physicians made any attempt, themselves, to 
determine whether the veteran indeed had experienced 
pulmonary symptoms before service, instead of just accepting 
he only had such symptoms during and since service.  
Moreover, as a physician in a pulmonary practice, Dr. Shehan 
has the necessary medical training and expertise to make this 
important objective assessment, but so too does the VA 
examiner, a physician specializing in pulmonary/critical 
care, who commented unfavorably.  See Boggs v. West, 11 Vet. 
App. 334 (1998), Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); cf. Black v. Brown, 10 Vet. App. 279 (1997).  .

Accordingly, in weighing the evidence of record, the Board 
finds that the unfavorable medical opinion from the VA 
physician specializing in pulmonary/critical care is more 
probative than the favorable private opinions to the 
contrary.  Consequently, the unfavorable opinion receives 
greater weight.  Thus, the evidence fails to demonstrate a 
discernable increase in severity of his pre-service pulmonary 
impairment, to include pneumonia, upon discharge from active 
duty service in December 1945 and provides negative evidence 
against the claim.  Specifically, there is no indication that 
pulmonary symptoms permanently worsened and post-service 
treatment records provide evidence against such a finding.  
Moreover, the competent medical evidence of record 
specifically concluded that it is less likely than not that 
active service increased or aggravated the veteran's 
pulmonary impairment, diagnosed as bronchiectasis.  

As noted above, service connection may be granted on a 
presumptive basis for bronchiectasis, if manifested to a 
compensable degree (10 percent or higher) within one year 
after discharge from active service, even without evidence of 
diagnosis thereof in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In the present 
case, inasmuch as the initial diagnosis of bronchiectasis was 
not until many years after the veteran's discharge from 
active duty service in December 1945, service connection for 
bronchiectasis on a presumptive basis under 38 C.F.R. 
§ 3.309(a) is not warranted because this disorder was not 
manifest within one year of his service discharge.

The Board acknowledges the veteran's contention that his 
statements regarding experiencing pneumonia prior to 
enlistment should be discounted because they are based on 
statements from his mother who was a hypochondriac, had 
little education, was prone to exaggerate conditions, and 
used the word pneumonia indiscriminately.  However, the 
veteran's statements regarding pre-service pulmonary 
impairment was made on numerous occasions over a sixty year 
period - first documents upon enlistment in July 1942 and 
again during the course of treatment in 1994.  

Because of these inconsistencies, the Board finds that the 
probative value of his more recent contentions regarding the 
initial onset of his pulmonary impairment, first noted in 
2007, is compromised.  The Board finds that the repeated 
reporting of a history of pulmonary infections as a child is 
of greater credibility than his current contentions that such 
impairment is the result of his period of active duty service 
aboard ship.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  It is further noted 
that not only may the veteran's memory have dimmed with time, 
but self interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony); cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

It is further acknowledged that the veteran has provided 
articles regarding exposure to diesel fumes.  The Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  Here, though, the Board does not assign 
this evidence much weight as it does not establish a 
correlation between the veteran's bronchiectasis and his 
period of active duty service with any degree of medical 
certainty.  Further, this evidence does not address the facts 
that are specific to his case.  So these articles are 
insufficient to warrant granting his claim.

Assertions by and on behalf of the veteran, to include 
written communications and hearing testimony, have been taken 
into account in adjudicating this claim; however, as lay 
statements, these contentions are not made by individuals 
having the necessary medical training and/or expertise to 
give a probative opinion on the etiology of his 
bronchiectasis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
These individuals are competent to attest to symptoms 
personally experienced or witnessed; however, they are not 
competent to provide a diagnosis or findings with respect to 
such symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); and Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bronchiectasis is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


